Opinion issued February 9, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00003-CR
———————————
In re curtis mack lewis, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator,
Curtis Mack Lewis, petitioned for writ of mandamus asking that we compel the
trial court to rule on his April 25, 2011 motion for DNA testing.[1]


 
          We deny the petition for writ of
mandamus.[2]  Any pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
Do not publish. 
Tex. R. App. P. 47.2(b).




[1]           The underlying case is Curtis Mack Lewis v. State of Texas, No.
599582 (351st Dist. Ct., Harris Cnty., Tex.), the Honorable Mark Kent Ellis,
presiding.
 


[2]           Relator has failed to comply with Texas
Rule of Appellate Procedure 52.3.  Furthermore,
although relator mentions the standards for habeas corpus in his petition, this
Court has no original habeas corpus jurisdiction in criminal law matters.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).